COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 KINGSAIRE, INC. d/b/a KINGS AIRE,               §
 INC.,                                                           No. 08-11-00372-CV
                                                 §
                   Appellant,                                    On Appeal from the
                                                 §
 v.                                                              327th District Court
                                                 §
 JORGE MELENDEZ,                                               of El Paso County, Texas
                                                 §
                   Appellee.                                    (Cause No. 2009-4709)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2013.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.